Title: From Benjamin Franklin to Thomas Viny, 16 February 1770
From: Franklin, Benjamin
To: Viny, Thomas


Dear Sir.
London, Feb. 16. 1770
I received your Favour of the 13th past, which I ought to have acknowledg’d sooner, but much Business and some Indisposition have occasion’d the Delay. I can easily conceive the Difficulty a Man in your Situation, with such Connections, and so well esteem’d and belov’d among them, must have in resolving to leave them with an Intention of Settling in a distant Country. And I do not wonder that your Regard for them should determine you to remain where you are. I was indeed of Opinion, from my Knowledge of that Country and of you, that if you should remove thither with your Family and Substance you would not only do extreamly well yourself, but have better Opportunities of establishing your Children in the World. Therefore I did not dissuade you when you appear’d to have such an Inclination. But at the same time, tho’ I own I should have a Pleasure in adding such worthy Inhabitants to my Country as you and Mrs. Viny, and should be very happy in having you there for my Neighbours; yet as your Removal would give Pain to your good Brother here, whom I love and to many others that love you, I cannot, without extreme Reluctance think of using any Arguments to persuade you. Let us then leave that Matter where we found it.
Possibly, however, as you are likely to have many Children, you may hereafter judge it not amiss, when they are grown up, to plant one of them in America, where he may prepare an Asylum for the rest, should any great Calamity, which God avert, befal this Country. A Man I knew, who had a Number of Sons, us’d to say, he chose to settle them at some Distance from each other, for he thought they throve better; remarking that Cabbages growing too near together, were not so likely to come to a Head. I shall be asleep before that time, otherwise he might expect and command my best Advice and Assistance. But as the Ancients who knew not how to write had a Method of transmitting Friendships to Posterity; the Guest who had been hospitably entertain’d in a strange Country breaking a Stick with every one who did him a kindness; and the Producing such a Tally at any Time afterwards, by a Descendant of the Host, to a Son or Grandson of the Guest, was understood as a good Claim to special Regard besides the Common Rights of Hospitality: So if this Letter should happen to be preserv’d, your Son may produce it to mine as an Evidence of the Good will that once subsisted between their Fathers, as an Acknowledgement of the Obligations you laid me under by your many Civilities when I was in your Country and a Claim to all the Returns due from me if I had been living. Pray make my best Respects acceptable to good Mrs. Viny, and give my Love to your Children. Be so good, too, as to remember me respectfully to your Sister and Brother-in-Law, to Mr. Stace and Family, and to Mr. Hancock; and believe me ever, with sincere Regard, Dear Sir, Your most obedient humble Servant,
B Franklin
